Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The allowed claims are 1-5 and 7-15.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 have been entered.
 
Election/Restrictions
Claim 1 is allowable. The restriction requirement, as set forth in the Office action mailed on 8/14/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 8, 12, 13, 14 and 15 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the independent claim, the closest prior art of record is JP 2000-073878 to “Yoshida.”
Such art teaches certain limitations of the claims, as described in the prior office action.  However, such art does not teach, in an obvious combination with the other limitations of the claims,
a plurality of combustion gas flow paths (P2), a plurality of heat medium connection flow paths (P1’), and a plurality of unit plates stacked parallel to each other in a stack direction; wherein, the flow direction of the heat medium, the height direction, and the stack direction are perpendicular to one another; each of the plurality of heat medium flow paths (P1) is formed to be spaced apart between the first plate and the second plate of each of the plurality of unit plates, and comprises an upper side heat medium flow path (P1-1) and a lower side heat medium flow path (P1-2), wherein the upper side heat medium flow path (P1-1) and the lower side heat medium flow path (P1-2) are configured such that the heat medium flows in the flow direction of a heat medium separately; each of the plurality of combustion gas flow paths (P2) is formed between the second plate of one unit plate of adjacently stacked unit plates and the first plate of the other unit plate of adjacently stacked unit plates such that each of the plurality of heat medium flow paths (P1) and each of the plurality of combustion gas flow paths (P2) are alternately formed to be adjacent to each other; each of the plurality of heat medium connection flow paths (P1’) is connected to form the upper side heat medium flow path (P1-1) and the lower side heat medium flow path (P1-2) such that the heat medium flows between the upper side heat medium flow path (P1-1) and the lower side heat medium flow path (P1-2) and the heat medium is mixed, wherein the upper side heat medium flow path (P1-1) and the lower side heat medium flow path (P1-2) are on the same heat medium flow path or on different heat medium flow paths of adjacently stacked heat medium flow paths; the plurality of unit plates are aligned in an alternating manner along the height direction with a relative displacement (Ah) along the height direction between the adjacently stacked unit plates.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763